Citation Nr: 1820475	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to November 1981.  He died in August 2015.   The Appellant is his son.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time of the Veteran's death in August 2015, service connection for PTSD was in effect, with a 70 percent disability evaluation.  

2.  Resolving reasonable doubt in favor of the Appellant, the Veteran's PTSD aided or lent assistance to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is established.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability.  38 U.S.C. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312(a) (2017).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2017).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it added or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2017).

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2017).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in August 2015, and the Appellant seeks entitlement to service connection for the cause of his death.  The Appellant asserts that the Veteran's service-connected PTSD caused him to neglect his medical treatment, including attending regular dialysis treatment, and that this led to, or hastened, his death in August 2015.  

The late Veteran's death certificate lists the immediate cause of death as "GNR bacteremia," with underlying causes of "infected decubitus ulcer p osteomyelitis, and "end stage renal disease."  During the Veteran's lifetime, and at the time of his death, service connection was in effect for PTSD, but no other disability.  From November 2010 PTSD was evaluated as 70 percent disabling.  

Entitlement to service connection for the cause of the Veteran's death is granted.  Here, VA medical records document that the Veteran had apparent suicidal ideations, as well as his non-compliance with, and the desire to stop, dialysis.  In favor of his claim, the Appellant submitted an April 2017 private medical opinion, in which a neuropsychologist concluded that the Veteran's PTSD was, as likely as not, "a contributory cause of his death" in this manner.  Moreover, VA obtained a Veterans Health Administration (VHA) opinion in February 2018, in which a nephrologist concluded that the Veteran's psychosocial problems due to PTSD contributed, albeit in less than "major" way, to the Veteran's eventual death.  Accordingly, the evidence is at least to equipoise that PTSD caused, or aided or lent assistance to, the Veteran's death, and the claim is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


